Case 1:19-cr-20702-JEM Document 9 Entered on FLSD Docket 10/25/2019 Page   1 of YH
                                                                     FILED by   5                          D.C.


                                                                                        Oct 25, 2019
                           UNITED STATES DISTRICT COURT                                  ANGELAE. NOBLE
                           SOUTHERN DISTRICT OF FLORIDA                                 CLERK U.S. DIST. CT.
                                                                                        S. D. OF FLA. - MIAMI

          19-20702-~A~~RTINEZ/OTAZO-REY ~
                                           18 U.S.C. § 875(c)
                                           18 U.S.C. § 981(a)(1)(C)

 UNITED STATES OF AMERICA

 vs.

 HANSON RICHARD LARKIN,

              Defendant.
 ---------------'
                                       INFORMATION

        The United States Attorney charges:

        On or about August 25, 2019, in Miami-Dade County, in the Southern District of

 Florida, and elsewhere, the defendant,

                               HANSON RICHARD LARKIN,

 did knowingly and intentionally transmit in interstate commerce a communication that

 contained a threat to injure the person of, another, with the knowledge that the

 communication would be viewed as a threat, that is, a series of text messages sent to

 L.R. in which the defendant stated, "I bought a gun with my first paycheck If I don't meet

 you I will be forced to use it" ... "I told you how much I hate Jews right?" ... "If meeting me

 for five seconds is not worth the lives of multiple Jews than I have no other option" ...

 'There's a chabad near me. And Amtrak has no security for weapon" .. . "Don't make me

 make a choice theyll regret," in violation of Title 18, United States Code, Section 875(c).
Case 1:19-cr-20702-JEM Document 9 Entered on FLSD Docket 10/25/2019 Page 2 of 5



                               FORFEITURE ALLEGATIONS

        1.     The allegations set forth in this Information are re-alleged and by this

 reference fully incorporated herein for the purpose of alleging forfeiture to the United

 States of America of certain property in which the defendant, HANSON RICHARD

 LARKIN, has an interest.

        2.     Upon conviction of a violation of Title 18, United States Code, Section 875,

 as alleged in this Information, the defendant shall forfeit to the United States all property,

 real or personal, which constitutes or is derived from proceeds traceable to such violation.

        All pursuant to Title 18, United States Code, Section 981 (a)(1 )(C), and the

 procedures set forth in Title 21, United States Code, Section 853, as incorporated by Title

 28, United States Code, Section 2461 (c).




 EDWARD N. STAMM
 ASSISTANT UNITED STATES ATTORNEY



~--2'-~-
 MARIA K. MEDETIS
 ASSISTANT UNITED STATES ATTORNEY




                                               2
      Case 1:19-cr-20702-JEM Document 9 Entered on FLSD Docket 10/25/2019 Page 3 of 5
                                            UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF FLORIDA

UNITED ST ATES OF AMERICA                             CASE NO.
vs.
                                                        CERTIFICATE OF TRIAL ATTORNEY*
HANSON RICHARD LARKIN,
   Defendant.
----------------'/                                      Superseding Case Information:

Court Division: (Select One)                                      New Defendant(s)       Yes                 No
                                                                  Number of New Defendants
Miami X            _Key West                                      Total number of counts
FTL - -            WPB       FTP

         I do hereby certify that:

         1.        I have carefully considered the allegations of the indictment, the number of defendants, the number of probable
                   witnesses and the legal complexities of the Indictment/Information attached hereto.

         2.        I am aware that the information supplied on this statement will be relied upon by the Judges of this Court in
                   setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial Act, Title 28 U.S.C.
                   Section 3161.

         3.        Interpreter:     (Yes or No)           No
                   List language and/or dialect

         4.        This case will take         0        days for tbe parties to try.

         5.        Please check appropriate category and type of offense listed below:

                   (Check only one)                                        (Check only one)

         I         0    to 5 days                       _x_                            Petty
         II        6    to 10 days                                                     Minor
         III       11   to 20 days                                                     Misdem.
         IV        21   to 60 days                                                     Felony            X
         V         61   days and over

         6.        Has this case been previously filed in this District Court? (Yes or No)            No
         If yes:
         Judge:                                                         Case No.
                   (Attach copy of dispositive order)

         Has a complaint been filed in this matter?     (Yes or No)                      Yes
         If yes:
         Magistrate Case No.                            19-mj-03391-Becerra
         Related Miscellaneous numbers:                 --------------------------

         Defendant(s) in federal custody as of          September 6, 2019
         Defendant(s) in state custody as of

         Rule 20 from the District of
         Is this a potential death penalty case? (Yes or No)                 No


         7.        Does this case originate from a matter pending in the Northern Region of the U.S. Attorney's Office prior to
                   October 14, 2003? _ _Yes                    X        No


         8.        Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office prior to
                   September I, 2007? _ _Yes                  _X__ No

                                                                    ~,,~
                                                                 EDWARDN. STAMM
                                                                 ASSISTANT UNITED STA TES ATTORNEY
                                                                 Florida Bar No. 373826


*Penalty Sheet(s) attached
Case 1:19-cr-20702-JEM Document 9 Entered on FLSD Docket 10/25/2019 Page 4 of 5



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                       PENAL TY SHEET

 Defendant's Name: HANSON RICHARD LARKIN

 Case No: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

 Count#: I
 Threatening Communications in Interstate Commerce

 Title 18, United States Code, Section 875(c)

 *Max. Penalty: 5 Years' Imprisonment


 Count#:




 *Max.Penalty:


 Count#:




 *Max. Penalty:




  *Refers only to possible term of incarceration, does not include possible fines, restitution,
          special assessments, parole terms, or forfeitures that may be applicable.
    Case 1:19-cr-20702-JEM Document 9 Entered on FLSD Docket 10/25/2019 Page 5 of 5


AO 455 (Rev. 01/09) Waiver ofan Indictment


                                      UNITED STATES DISTRICT COURT
                                                          for the
                                               Southern District of Florida

                 United States of America                   )
                                V.                          )       Case No.
              HANSON RICHARD LARKIN,                        )
                                                            )
                            Defendant                       )

                                             WAIVER OF AN INDICTMENT

        I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

       After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.



Date:   --------
                                                                                      Defendant's signature




                                                                                Signature of defendant ·s attorney


                                                                                 Michael H. Larnb~rt, E_sq~·--
                                                                               Printed name of defendant's attorney




                                                                                        Judge ·s signature



                                                                                  Judge 'sprinted name and title
